DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-9, 11-14, 17, 21, 27, 38, 77, 83-85, and 93 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 & 77, the prior art fails to disclose or make obvious the claimed combination including the following features:
Ansaloni (US 2011/0146843 A1) teaches a rotating device (Fig 1) with a plurality of supporting arms (#13) rotating about a central axis (#7) with a plurality of units (#9) located at the end of the arms which are configured to move to different operating stations to open, fill, and close empty capsules (See ¶ [0023] – [0026]). However, although the broadest interpretation of the supporting arms could read on the as-claimed ‘robotic arm,’ there is no teaching to suggest that the units (#9) could read on the as-claimed ‘extension arm’ which is rotatably connected to a rotary shaft provided on the robotic arm. Therefore, Ansaloni does not specifically teach the robotic arm is provided with a rotatory shaft rotatably connected to an extension arm, such that the extension arm is provided with a bush pair holder and receptacle holder at each end, as is claimed in claim 1.
The cited arts of Gamberini (US 10,023,332) and MacMichael (US 2009/0014086 A1) teach various aspects of a device for filling capsules with a measured amount of medicine. However, neither Gamberini or MacMichael specifically teach the robotic arm is provided with a rotatory shaft rotatably connected to an extension arm, such that the extension arm is provided with a bush pair holder and receptacle holder at each end, as is claimed in claim 1.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claims 2-3, 6-9, 11-14, 17, 21, 27, 38, 83-85, and 93, they are allowed as depending from claims 1 & 77, identified as allowable (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        	
--